Case 1:19-cv-04212-RLY-MPB Document 14 Filed 01/13/20 Page 1 of 5 PageID #: 63




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION
KAREN AMPEY,               )
                            )
      Plaintiff,            )
                            )
      v.                    )             CAUSE NO: 1:19-CV-04212
                            )
INDIANA DEPARTMENT OF CHILD )
SERVICES,                    )
                             )
Defendant.                   )

              AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, Karen Ampey, hereinafter Ampey, by counsel,

pursuant to Rule 3, Fed. R. Civ. P., and files her Complaint against the Defendant,

Indiana Department of Child Services, hereinafter Defendant, and shows the Court the

following:

                                    JURISDICTION AND VENUE


       1. This suit is brought and jurisdiction lies pursuant to §28 U.S.C. § 1331, 1332, 1337,

       1343 and 1345. This is an action authorized and instituted pursuant to Title VII of the

       Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

       2. The employment practices alleged to be unlawful were and are now being committed

       within the jurisdiction of the United States District Court for the Southern District of

       Indiana, Indianapolis Division. Therefore, venue is proper within this District and

       Division pursuant to 42 U.S.C. § 12117(a) and 28 U.S.C. §1391(b)(2).

       3. This Court has Supplemental jurisdiction over any state law claims alleged in this

       Complaint, pursuant to the Judicial Improvements Act of 1990, 28 U.S.C. 1367.

       Jurisdiction is proper as the state law claims for negligence arise out of the same
Case 1:19-cv-04212-RLY-MPB Document 14 Filed 01/13/20 Page 2 of 5 PageID #: 64




      transaction or occurrence that is the subject matter of the federal claims in this

      Complaint. Accordingly, justice and judicial economy require that this Court assert

      supplemental jurisdiction over any state law matters alleged in this Complaint.

                                           PARTIES

      4. The Plaintiff, Ampey, is an African American, female citizen of the United States, and

      is a qualified employee as defined in Section 701(f) of Title.

      5. At all times relevant hereto, Ampey was an “employee” of the Defendant, as that term

      is defined in Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §2000e(f), and/or the

      Indiana Civil Rights Law, Ind. Code § 22-9-1-3(i).

      6. The Defendant is a qualified employer as the term is defined in Section 701(f) of Title

      VII.

      7. At all times relevant hereto, the Defendant was an “employer” as that term is defined

      in Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §2000e(b), and/or the Indiana

      Civil Rights Law, Ind. Code § 22-9-1-3(h).

                            ADMINISTRATIVE PROCEDURES

      8. On or about April 30, 2019, Ampey filed charges of Race Discrimination with the

      Equal 470-2019-00966.

      9. On or about July 16, 2019, Ampey received a Notice of Right to Sue from the EEOC

      for Charge Number 470-2019-00966, entitling her to commence action within ninety (90)

      days of her receipt of the Notice. A copy of the Notice was attached to the original

      complaint and

      10. The Complaint in this matter was filed within ninety (90) days of receipt of the above

      referenced Notice of Right to Sue from the EEOC.
Case 1:19-cv-04212-RLY-MPB Document 14 Filed 01/13/20 Page 3 of 5 PageID #: 65




                                          FACTS

      11. The Defendant hired Ampey on or about May 23, 2016.

      12. Throughout her employment with Defendant, Ampey met or exceeded Defendant’s

      legitimate expectations of performance.

      13.On October 18, 2018, Defendant terminated Ampey for “ violating company policy”

      14. Ampey took her daughter with her during a work visit in Elkhart, Indiana.

      15. Ampey did not know taking her daughter with her was a violation of company policy

      because her co-workers had taken family members on visits with them.

      16. Specifically, Valarie McMasters, her Caucasian co-worker took her children and

      husband with her during her work visits numerous times and she was not terminated.

      17. In fact, it is well known by Ampey’s co -workers that their family members could

      accompany them as well as be in the office when clients were present, and Ampey’s

      supervisor, Melinda Rangel also brought her family around clients.

      18. Ampey was treated differently by Defendant due to her race.

                                         COUNT I

                     DISCRIMINATION ON THE BASIS OF RACE

      19. Ampey hereby incorporates by reference paragraphs 1 through 18 as though

      previously set out herein.

      20. The Defendant discriminated against Ampey due to her race.

      21. The Defendant did not terminate of discipline any Caucasian employees in her office

      for violating the same “company policy” for which Ampey was terminated.

      22. The Defendant offered more favorable terms of employment to Caucasian employees.
Case 1:19-cv-04212-RLY-MPB Document 14 Filed 01/13/20 Page 4 of 5 PageID #: 66




       23. The Defendant’s reason for terminating Ampey is a pretext for discrimination due to

       her race.

       24. By the conduct described hereinabove, the Defendant has willfully and intentionally,

       with malice or reckless disregard of Ampey's rights as an African American employee,

       engaged in unlawful and discriminatory employment practices, in violation of Title VII.

       25. Ampey has suffered emotional and economic damages as a result of Defendant’s

       unlawful actions.

                                     REQUESTED RELIEF

       WHEREFORE, Ampey, respectfully requests that this Court enter judgment in her favor
and:

       a. Order Defendant to pay Ampey her lost wages, unpaid bonuses and other economic

       benefits lost as a result of Defendant’s unlawful acts;

       b. Reinstatement to the position, salary and seniority level to which she would have been

       entitled but for Defendnat’s unlawful actions, or front pay in lieu of reinstatement;

       c. compensatry damages;

       d. punitive damages;

       e. liquidated damages;

       f. lost future wages;

       g. All costs and attorney’s fees incurred as a result of bringing this action;

       h. Payment of all pre- and post -judgment interest;

       i. Provide to Ampey all other legal and/or equitable relief this Court sees fit to grant.
Case 1:19-cv-04212-RLY-MPB Document 14 Filed 01/13/20 Page 5 of 5 PageID #: 67




                                 DEMAND FOR JURY TRIAL

Ampey, by counsel, respectfully requests a jury trial for all issues deemed so triable.


                                              Respectfully submitted:
                                              /s/ Cherry Malichi______
                                              Cherry Malichi 15406-49
                                              P.O. Box 36034
                                              Indianapolis, IN 46236
                                              cherrymalichi@gmail.com
                                              Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE
       I hereby certify that on January 13, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the
attorneys of record.
